





Exhibit 10.20
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (this “Agreement”), dated as of
October 25, 2017 (the “Effective Date”), is made by and between Cumulus Media
Inc., a Delaware corporation (the “Company”), and John Abbot (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Company initially employed the Executive pursuant to that certain
Employment Agreement between the Executive and Cumulus Media Inc., dated as of
July 1, 2016 (the “Prior Employment Agreement”);
WHEREAS, the Company desires to enter into this Agreement and to continue to
employ the Executive in the capacity of Executive Vice President, Treasurer and
Chief Financial Officer and the Executive desires to enter into this Agreement
and to accept such continued employment, subject to the terms and provisions of
this Agreement;
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants, and agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and subject to the terms and conditions set forth below,
the Company and the Executive hereby agree as follows:
1.Effectiveness. This Agreement shall become effective immediately upon the
Effective Date.
2.    Term of Employment. The Executive’s employment under the terms and
conditions of this Agreement shall commence on the Effective Date and shall
continue until October 13, 2018 (the “Initial Term”). The term of the
Executive’s employment under this Agreement shall be automatically extended for
an additional one (1) year period upon the expiration of the Initial Term and on
each subsequent anniversary thereof (each, a “Renewal Term”). The Initial Term
and any Renewal Term are collectively referred to as the “Term,” and the Term
shall continue as described in this paragraph unless either the Company or the
Executive provides written notice to the other no less than ninety (90) days
prior to the scheduled expiration of the Initial Term or Renewal Term (as the
case may be), that the Term shall not be so extended (“Non-Renewal Notice”).
Notwithstanding anything in this Agreement to the contrary and subject to the
terms of Section 6 hereof, the Executive shall be an at-will employee of the
Company.
3.    Position and Duties.
(a)    During the Term, the Executive shall, pursuant to the terms of this
Agreement, serve as the Executive Vice President, Treasurer and Chief Financial
Officer of the Company, (b) be based in the Company’s New York, New York
offices, and (iii) report directly to the Company’s Chief Executive Officer (the
“Chief Executive Officer”).


1

--------------------------------------------------------------------------------







(b)    During the Term, the Executive shall be a full-time employee of the
Company, shall dedicate substantially all of his working time to the Company,
and shall have no other employment or other business ventures that are
undisclosed to the Company or that conflict with Executive’s duties under this
Agreement. The Executive shall (i) have all authorities, duties and
responsibilities customarily exercised by an individual serving as Executive
Vice President, Treasurer and Chief Financial Officer of a company the size and
nature of the Company; (ii) be assigned no duties or responsibilities that are
materially inconsistent with, or that materially impair his ability to
discharge, the foregoing duties and responsibilities; and (iii) have such
additional duties and responsibilities, consistent with the foregoing, as the
Chief Executive Officer of the Company may from time to time assign to him.
(c)    Notwithstanding the foregoing, nothing herein shall prohibit the
Executive from (i) participating in trade associations or industry organizations
that are related to the business of the Company, (ii) engaging in charitable,
civic or political activities, (iii) engaging in personal investment activities
for the Executive and his family that do not give rise to any conflicts of
interest with the Company or its affiliates, or (iv) with the prior approval of
the Chief Executive Officer, accepting directorships unrelated to the Company
that do not give rise to any conflicts of interest with the Company or its
affiliates, in each case so long as such interests do not materially interfere,
individually or in the aggregate, with the performance of the Executive’s duties
hereunder. The Company acknowledges and approves the current activities of the
Executive as set forth on Schedule 1 hereto.
4.    Compensation.
(a)    Base Salary. The Company shall pay the Executive a base salary at an
annual rate of $750,000, less applicable deductions, payable in substantially
equal installments in accordance with the Company’s regular payroll practices as
in effect from time to time (the base salary as in effect from time to time, the
“Base Salary”). The Base Salary may be increased from time to time at the
Board’s sole discretion.
(b)    Annual Bonus.
At the end of each calendar year during the Employment Period, Executive shall
be eligible to receive an annual cash bonus in a target amount of seventy-five
percent (75%) of Executive’s Base Salary (“Target Bonus”), or such higher amount
as determined in the sole discretion of the Chief Executive Officer, up to
112.5% of Executive’s Base salary.  Each calendar year during the term of this
Agreement, at the sole discretion of the Chief Executive Officer, the Chief
Executive Officer will propose to the Compensation Committee of the Board of
Directors of the Company an executive incentive plan (“EIP”) that establishes
the bases upon which bonus decisions for such Executive are to be made for that
year.  Such bases may include, without limitation, the achievement of
performance criteria/goals relating to Executive, the various job duties of
Executive, and/or the performance of the Company as a whole, as such criteria
and goals are determined each year in good faith by the Chief Executive
Officer.  In the event that the Compensation Committee approves an EIP proposed
by the Chief Executive Officer, such EIP shall be the basis upon which any bonus
is awarded to Executive for that year.  In addition, beginning with 2016, for
any year coincident with the determination by the Compensation Committee of the
performance criteria for each such year, the Compensation Committee may adjust
upward, only in respect of that year, the Target Bonus applicable thereto. The
actual amount of the bonus payable hereunder (the “Annual Bonus”) shall be paid
to Executive by no later than March 15 of the year following the year to which
it relates; provided, that, except as otherwise provided in Section 6, the
Employee remains actively employed by the Company and has not provided a notice
of resignation to the Company or received a notice of termination from the
Company, in each case as of the last day of the calendar year to which the bonus
relates. It is agreed by the parties that, with respect to calendar year 2016,
Executive shall be eligible for the full Target Bonus for such year rather than
a prorated bonus.
(c)    Equity Awards.
(i)    Subject to and upon the terms, conditions, and restrictions set forth in
the Company’s standard stock option agreement and applicable equity incentive
plan (as may be amended from time to time by the Company), as soon as reasonably
practicable after all such shares, collectively, become available to Company for
grant to Executive, the Company shall grant to Executive an option (the “Initial
Option”) to purchase 1,500,000 shares of Cumulus Media Inc.’s Class A Common
Stock (the “Initial Option Shares”). 750,000 of the Initial Option


2

--------------------------------------------------------------------------------







Shares may be purchased at a price equal to the closing price of the Cumulus
Media, Inc.’s Class A Common Stock on the date of grant. Of the remaining
750,000 Initial Option Shares, (i) 250,000 may be purchased at a price of $1.00
per share of Common Stock, (ii) 250,000 may be purchased at a price of $2.00 per
share of Common Stock, and (iii) 250,000 may be purchased at a price of $3.00
per share of Common Stock. The Initial Option Shares are intended to be a
nonqualified stock option and shall not be treated as an “incentive stock
option” within the meaning of that term under Section 422 of the Internal
Revenue Code, or any successor provision thereto.
(ii)    The Executive shall be eligible to receive grants of equity-based awards
relating to the Company’s common stock during the Term as determined from time
to time in the sole discretion of the Board or the Compensation Committee. Any
equity-based awards relating to the Company’s common stock granted to the
Executive prior to, on or after the Effective Date are referred to herein as
“Equity Awards”.
(d)    Vacation and Benefits. The Executive shall be entitled to four (4) weeks
of paid vacation for each calendar year during the term (pro-rated for any
partial calendar year), which shall be accrued and used in accordance with the
applicable policies of the Company as in effect from time to time. The Executive
shall be eligible to participate in such medical, dental, vision and life
insurance, retirement and other employee benefit plans and perquisites as the
Company may have or establish from time to time (the “Employee Plans”) on terms
and conditions applicable to other senior executives of the Company generally.
The foregoing, however, shall not be construed to require the Company to
establish any such plans or to prevent the modification or termination of such
plans once established.
(e)    Expenses. The Company shall pay or reimburse the Executive for reasonable
and necessary business expenses incurred by the Executive in connection with his
duties on behalf of the Company in accordance with the applicable expense
reimbursement policies of the Company as in effect from time to time (“Expense
Reimbursement Policies”), following submission by the Executive of applicable
documentation as required by the Expense Reimbursement Policies.
5.    Termination of Employment. The Term and the Executive’s employment
hereunder shall be terminated upon the first to occur of the following:
(a)    The Executive’s death or Disability. For purposes of this Agreement,
“Disability” means that the Executive shall have been substantially unable to
perform his material duties hereunder by reason of physical or mental illness or
incapacity for a period of four and one-half (4.5) consecutive months, or for a
period of 135 calendar days, whether or not consecutive, during any 365-day
period, as a result of a condition that is treated as a total or permanent
disability under the long-term disability insurance policy of the Company that
covers the Executive, as in effect from time to time. The determination of
“Disability” shall be made by a physician selected by the Company in good faith,
and the Executive hereby consents to examination by such physician and to the
disclosure by any physician of any and all diagnoses, test results, opinions and
other information obtained by such physician during or as a result of the
examinations to which the Executive hereby consents.
(b)    The termination of the Executive’s employment by the Company with or
without Cause. For purposes of this Agreement, “Cause” means (i) the conviction
of the Executive of a felony under the laws of the United States or any state
thereof, whether or not appeal is taken; (ii) the conviction of the Executive
for a violation of criminal law involving the Company and its business; (iii)
the willful misconduct of the Executive, or the willful or continued failure by
the Executive (except as a result of disability or illness) to substantially
perform his duties hereunder, in either case which has a material adverse effect
on the Company; or (iv) the willful fraud or material dishonesty of the
Executive in connection with his performance of duties to the Company.
(c)    The termination of the Executive’s employment by the Executive with or
without Good Reason. For purposes of this Agreement, “Good Reason” means, in
each case without the Executive’s consent, (i) the failure of the Company to pay
Executive’s Base Salary or any other compensation or benefits as and when due
and owing, or any reduction thereof; (ii) any material diminution of Executive’s
title, reporting line to the Chief Executive Officer, authority or
responsibilities or job duties; (iii) the assignment to Executive of any duties
materially inconsistent with the duties identified in this Agreement without
Executive’s prior consent; (iv) the relocation of Executive’s principal


3

--------------------------------------------------------------------------------







place of business outside of New York City without Executive’s prior consent; or
(v) any uncured breach of this Agreement by Company. Notwithstanding the
foregoing, no termination of employment by the Executive shall be a termination
for Good Reason unless (A) within thirty (30) days after the date of the
condition or event giving rise to Good Reason, the Executive gives notice to the
Company that the Executive does not wish to remain in the employ of the Company
as a result of such condition or event, (B) the Company does not cure such
condition or event within thirty (30) days after receiving the notice described
in the preceding clause (A), and (C) the Executive terminates employment within
ninety (90) days after the initial existence of such condition or event.
(d)    The termination of the Executive’s employment following the timely
provision of a Non-Renewal Notice by the Company or the Executive to the other
party.
6.    Payments and Benefits Upon Termination of Employment.
(a)    Termination Upon the Executive’s Death or Disability. If, during the
Term, the Executive dies or incurs a Disability, the Term and the Executive’s
employment hereunder shall automatically terminate, and the Company shall have
no further obligation to the Executive hereunder, except to pay to or provide
the Executive (or his estate) with (i) any unpaid Base Salary through the date
of termination; (ii) any accrued and unpaid bonus payable with respect to a
completed calendar year pursuant to Section 4(b); (iii) any accrued and unpaid
vacation and/or sick days accrued through the date of termination; (iv) any
amounts or benefits owing to the Executive or his beneficiaries under the
Employee Plans and Equity Awards (pursuant to the terms and conditions thereof);
and (v) any amounts owing to the Executive for reimbursement of expenses
properly incurred by the Executive prior to the date of termination pursuant to
the Expense Reimbursement Policies, in each case payable in accordance with the
Company’s payroll procedures, the terms of the applicable plans, or the Expense
Reimbursement Policies, as applicable (the “Accrued Compensation and Benefits”).
In addition, the Executive shall be entitled to receive an Annual Bonus equal to
the product of (A) the Annual Bonus the Executive would have received had he
remained employed through the last day of the calendar year to which the bonus
relates, based on actual performance through the applicable performance period,
and (B) a fraction, the numerator of which is the number of days the Executive
was employed by the Company in the year in which the date of date of termination
occurred and the denominator of which is 365, payable at the time bonus payments
are made to other executives of the Company but in no event later than March 15
of the calendar year following the year that includes the Executive’s date of
termination.
(b)    Termination by the Company for Cause or Resignation by the Executive
Without Good Reason. If, during the Term, the Executive’s employment is
terminated by the Company for Cause or the Executive resigns without Good
Reason, the Company shall have no further obligation to the Executive hereunder,
except to pay or provide the Accrued Compensation and Benefits.
(c)    Termination by the Company Without Cause or Resignation by the Executive
for Good Reason. If, during the Term, the Executive’s employment is terminated
by the Company without Cause (other than a termination pursuant to Section 6(a))
or the Executive terminates his employment for Good Reason (in either case, a
“Qualifying Termination”), then the Company shall pay or provide the Accrued
Compensation and Benefits, and subject to Section 6(f):
(i)    The Company shall make cash payments to the Executive equal in the
aggregate to the product of (A) one and one-half (1.5) (the “Severance
Multiple”) and (B) the sum of the Base Salary and Target Bonus as in effect
immediately prior to the date of termination (without regard to any reduction to
the Base Salary or Target Bonus that gave rise to Good Reason), payable in four
(4) substantially equal monthly installments, commencing on the 90th day
following the date of termination (the “Initial Payment Date”) and paid
thereafter on the three-month, six-month, and nine-month anniversary of the
Initial Payment Date (collectively referred to herein as the “Severance
Payments”);
(ii)    The Company shall make a lump sum cash payment to the Executive equal to
the product of (A) the Annual Bonus the Executive would have received had he
remained employed through the last day of the calendar year to which the bonus
relates, based on actual performance through the applicable performance period,
and (B) a fraction, the numerator of which is the number of days the Executive
was employed by the Company in the


4

--------------------------------------------------------------------------------







year in which the date of termination occurred and the denominator of which is
365, payable at the time bonus payments are made to other executives of the
Company but in no event later than March 15 of the calendar year following the
year that includes the Executive’s date of termination (the “Pro-Rata Bonus”);
(iii)    The Executive and his covered dependents shall be entitled to continued
participation for twelve (12) months following the date of termination (the
“Benefit Continuation Period”) in such medical, dental, vision and
hospitalization insurance coverage in which the Executive and his eligible
dependents were participating immediately prior to the date of termination,
subject to the terms and conditions of the applicable benefit plans as in effect
from time to time (the “Continued Benefits”), provided that the Executive shall
not be required to pay any premiums or other amounts to obtain such coverage.
The full amount of the premiums that the Executive would be required to pay to
obtain the Continued Benefits actually provided to the Executive during the
Benefit Continuation Period under the Consolidated Omnibus Budget Reconciliation
Act of 1986, as amended (the “Premium Cost”), shall be imputed as taxable income
to the Executive, and the Executive shall be responsible for the payment of all
income taxes incurred as a result of such imputed income, provided that the
Company will reimburse the Executive for the amount of such income taxes plus
the amount of all additional income taxes incurred by the Executive upon such
payment by the Company. If the Executive is not permitted to receive a Continued
Benefit during the Benefit Continuation Period as a result of applicable law or
the terms of the applicable Employee Plan, the Company shall reimburse the
Executive for (i) the amount actually incurred by the Executive to obtain
coverage no more favorable than the applicable Continued Benefit, up to the
portion of the Premium Cost necessary to provide the corresponding Continued
Benefit for the applicable portion of the Continued Benefit Period, plus (ii)
the amount of all additional income taxes incurred by the Executive upon such
payment by the Company (the “Benefit Reimbursement”). Notwithstanding the
foregoing, the Executive shall not be entitled to receive a Continued Benefit or
the Benefit Reimbursement to the extent that he becomes eligible to receive a
comparable benefit from another employer during the Benefit Continuation Period.
The Executive shall promptly, and in no event later than five (5) business days
after the commencement of eligibility thereof during the Benefit Continuation
Period, report the eligibility to receive any such comparable benefit to the
Company.
(d)    Qualifying Termination in Connection with a Change in Control. If, during
the Term, the Executive’s employment is terminated by reason of a Qualifying
Termination within twelve (12) months following a Change in Control, then the
Company shall pay or provide the Accrued Compensation and Benefits, and subject
to Section 6(f) and in lieu of the payments and benefits set forth in Section
6(c):
(i)    The Company shall make the Severance Payments to the Executive; provided
that for purposes of this Section 6(d)(i), the Severance Multiple shall be:
A)
two and one-half (2.5), if such termination occurs during the Initial     Term;
or

B)
two (2), if such termination occurs during any Renewal Term;

(ii)    The Company shall pay the Pro-Rata Bonus to the Executive;
(iii)    100% of the Equity Awards shall become immediately and fully vested,
with any performance conditions or restrictions on exercise deemed satisfied;
and
(iv)    The Company shall provide the Continued Benefits (or payment in lieu
thereof) as set forth in Section 6(c)(iv).
For purposes of this Agreement, “Change in Control” means the date that: (i) any
one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock of the Company held by such
person or group, constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company; provided, if any
one person, or more than one person acting as a group, is considered to own more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Company, the acquisition of additional stock by the same person
or persons is not considered to cause a “change


5

--------------------------------------------------------------------------------







in control”; (ii) any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons) ownership of the
Company’s stock possessing thirty percent (30%) or more of the total voting
power of the stock of the Company; (iii) a majority of members of the Board is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board before the
date of the appointment or election; (iv) the consummation of a merger or
consolidation involving the Company or in which Company securities are issued
other than a merger or consolidation that results in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or (v) any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
forty percent (40%) of the total gross fair market value of all of the assets of
the Company immediately before such acquisition or acquisitions (for this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets); provided, however, a transfer of
assets by the Company is not treated as a “change in control” if the assets are
transferred to (a) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to his/her/its stock, (b) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the Company, (c) a person, or more than one
person acting as a group, that owns, directly or indirectly, fifty percent (50%)
or more of the total value or voting power of all the outstanding stock of the
Company, or (d) an entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
clause (c) hereof.
(e)    Termination by the Company or the Executive following Delivery of
Non-Renewal Notice. If, during the Term, the Company or the Executive timely
delivers to the other a Non-Renewal Notice as set forth in Section 2, the
Executive’s employment shall terminate, effective as of the last scheduled day
of the Initial Term or then-current Renewal Term, as applicable. Such
termination if effected by the issuance of a Non-Renewal Notice by the Company
shall be treated as a termination by the Company without Cause and the Executive
shall be entitled to the payments and benefits set forth in Section 6(c) or
Section 6(d). If such termination is effected by a Non-Renewal Notice issued by
the Executive, the Company shall have no further obligation to the Executive
hereunder, except to pay or provide the Accrued Compensation and Benefits.
(f)    Release. Notwithstanding anything herein to the contrary, the Company
shall not be obligated to make or continue any payment or provide any benefit
under Section 6(a), 6(c) or 6(d) (other than the Accrued Compensation and
Benefits) unless (i) by the 22nd calendar day after the date of termination of
employment (or by such later date specified by the Company in writing as
required to comply with applicable law), the Executive executes a release
general waiver and release of all current or future claims, known or unknown,
arising on or before the date of the release against the Company and its
subsidiaries and affiliates and the current and former directors, officers,
employees and affiliates of any of them, in a form provided by the Company and
which shall include a non-disparagement commitment from Executive (which will
nevertheless permit Executive to respond to any disparaging statements made
about him by any Company executive officer or director which is intended to
damage his personal reputation, so long as Executive’s response is limited to a
specific response to a particular statement, is truthful and not misleading)
(the “Release”) and (ii) the Executive does not revoke the Release during any
applicable revocation period.
(g)    No Offset. In the event of termination of the Executive’s employment, the
Executive shall be under no obligation to seek other employment and, except as
otherwise set forth in Section 6(c)(iv) or 6(d)(iv), there shall be no offset
against amounts due to him on account of any remuneration or benefits provided
by any subsequent employment he may obtain.
(h)    Forfeiture. Notwithstanding the foregoing, any right of the Executive to
receive termination payments and benefits hereunder (other than the Accrued
Compensation and Benefits) shall be forfeited if the Executive materially
breaches Section 7 or 8; provided that, before invoking this Section 6(h), the
Company shall provide the Executive with ten (10) days to cure such breach, to
the extent curable.


6

--------------------------------------------------------------------------------







(i)    Resignation from Certain Positions. Upon the termination of the
Executive’s employment for any reason, if and to the extent requested by the
Board, the Executive shall resign from all fiduciary positions (including,
without limitation, as trustee) and from all other offices and positions,
including without limitation, board membership of any subsidiaries or
affiliates, he holds with the Company and any of its subsidiaries or affiliates;
provided, however, that if the Executive fails or refuses to tender such
resignations after the Board has made such request, then the Board shall be
empowered to tender the Executive’s resignation or remove the Executive from
such offices and positions.
7.    Restrictive Covenants.
(a)    Acknowledgements. The Executive acknowledges that, as an executive and
key employee of the Company:
(i)    the Executive has participated or will participate in the development of
the Company’s business strategies;
(ii)    by virtue of his position of trust with the Company, the Executive has
had or will have access to extensive Confidential Information (as defined in
Section 7(b)) related to the Company’s business, to which the Company has
devoted and will continue to devote substantial time, money and effort to
develop and maintain the proprietary and confidential nature thereof;
(iii)    the Executive shall be responsible for managing, directing, and
supervising other personnel of the Company performing a variety of services
related to the Company’s business and coordinating their activities, shall
develop close working relationships with such personnel and the Company shall
expend substantial time, effort, and financial resources to train and develop
its personnel; and
(iv)    in the performance of his duties to the Company, the Executive has been
or will be brought into contact, either in person, by telephone, by e-mail, and
otherwise, with existing and potential clients or information related to those
existing and potential clients, or has had or will have responsibility for
personnel who have such contact and knowledge of such personnel’s activities.
For purposes of this Section 7, the term “the Company” shall mean and include
Cumulus Media Inc. and all entities of which such company owns, directly or
indirectly through another company, 50% or more of the issued and outstanding
capital stock or other equity interests of any class or classes having, by the
terms thereof or by contract with one or more other equity holders, ordinary
voting power to elect the directors (or other management personnel) of such
entity.
(b)    Confidential Information. For purposes of this Agreement, the term
“Confidential Information” shall mean and include any and all knowledge,
information, or data, whether written or oral and, if written, howsoever
produced or reproduced and whether or not denoted or marked confidential, that
is the proprietary information of the Company, any of its subsidiaries, or any
of its other affiliates (whether or not a trade secret), including the
following:
(i)    all research, designs, developments, know-how, computer programs,
algorithms, models, software or programming, summaries, reports, drawings,
charts, specifications, descriptions, routines, processes, inventions,
discoveries, methods, improvements, adaptations, and similar proprietary
concepts and ideas and related documentation;
(ii)    the terms of any agreement or contract between the Company and any
client, customer, supplier, or personnel;
(iii)    any information concerning or belonging to the Company’s clients,
customers, and vendors (including client, customer, and vendor lists and
databases), or the existing and contemplated projects or programs of the Company
and its clients and vendors;


7

--------------------------------------------------------------------------------







(iv)    any methods of operation, programming plans, marketing plans,
techniques, manuals, technical plans, strategic plans, distribution plans,
production plans, financial information, budgets, salary information, sources of
supply and materials and costs, discount and pricing practices, contractual
arrangements and negotiations of the Company; and
(v)    any other information of similar or dissimilar nature that the Company
designates as Confidential Information and/or that is proprietary to or within
the unique knowledge of the Company;
and that has been or will be used or developed by the Company prior to or at any
time during the period of the Executive’s employment by the Company that has
been or is disclosed to or learned by the Executive during the Executive’s
employment. Notwithstanding the foregoing, Confidential Information shall not
include information:
(1)    that was in the public domain at the time it was disclosed or
subsequently becomes in the public domain other than as a result of a disclosure
by the Executive in violation of this Agreement;
(2)    that the Executive can demonstrate by written proof was received by the
Executive after the time of disclosure by the Company or after the time of
discovery by the Executive during the Executive’s employment from a third party
who, to the knowledge of the Executive, did not acquire it in violation of a
confidentiality agreement with the Company or its employees or agents, or from a
third party who was not otherwise prohibited from transmitting the information
to the Executive by a contractual, legal, or fiduciary obligation of confidence
to the Company; or
(3)    that is disclosed by the Executive with the prior written consent of an
executive officer of the Company.
(c)    Duty Not to Disclose. The Executive agrees that the Company has a
legitimate interest in protecting the Confidential Information and that the
preservation and protection of the Confidential Information are essential duties
of the Executive’s employment. The Executive therefore agrees that, during the
term of his or her employment with the Company and for so long thereafter as the
Confidential Information remains confidential, the Executive shall:
(i)    not use any Confidential Information on his own behalf or on behalf or
any unauthorized person, or disclose or reveal any Confidential Information, or
any portion thereof, to any unauthorized person, except as is necessary to carry
out the Executive’s authorized duties as an employee of the Company;


8

--------------------------------------------------------------------------------







(ii)    not make, or permit or cause to be made, copies of the Confidential
Information except as necessary to carry out the Executive’s authorized duties
as an employee of the Company;
(iii)    except in the proper performance of the Executive’s job duties, not
place on, download to, or store in any non-Company-owned electronic device
(including any electronic communications device) any Confidential Information;
and
(iv)    take all reasonable precautions to prevent the inadvertent disclosure by
the Executive of the Confidential Information to any unauthorized person.
(d)    Legal Orders to Disclose. Upon receipt of a subpoena or other compulsory
process that could possibly require disclosure of any Confidential Information
by the Executive, to the extent permitted by law, the Executive shall provide a
copy of the compulsory process and complete information regarding the date and
circumstances under which he received it to the Company within twenty-four (24)
hours of such receipt. The Executive shall not make any disclosure until the
latest possible date for making such disclosure in accordance with such process.
If the Company seeks to prevent disclosure in accordance with the applicable
legal procedures and provides the Executive with notice before the latest
possible date that it has initiated such procedures, the Executive shall not
make disclosure of any Confidential Information that is the subject of such
procedures until such objections are withdrawn or ruled upon.
(e)    Duration. The covenants made in Sections 7(c) and (d) shall remain in
effect while the Executive is employed by the Company and for so long thereafter
as the information in question remains confidential. Nothing in such subsections
is intended to exclude the application of any laws protecting Confidential
Information consisting of trade secrets, including the Georgia Trade Secrets Act
of 1990, as amended.
(f)    Return. In the event the Executive’s employment with the Company
terminates for any reason, the Executive shall promptly return to the Company
all property of the Company in the Executive’s possession or under the
Executive’s direct or indirect control, including all Confidential Information
and all equipment, notebooks, and materials, reports, notes, contracts,
memoranda, documents, and data of the Company constituting or relating to the
Confidential Information (and any and all copies thereof), whether typed,
printed, written, or on any source of computer media, unless the parties agree
otherwise.
(g)    Ownership. The Executive agrees and acknowledges that the Confidential
Information, as between the Company and the Executive, shall be deemed and at
all times remain and constitute the exclusive property of the Company, whether
or not patentable or copyrightable, and that the Company has reserved — and does
hereby reserve — all rights in and to the same for all purposes.
(h)    Proprietary Information of Others. The Executive represents that his
performance of all the terms hereof and as an employee of the Company does not
and will not breach any agreement to keep in confidence proprietary information
acquired by the Executive in confidence or in trust prior to the Executive’s
engagement by the Company. The Executive has not entered into, and the Executive
agrees not to enter into, without the express written consent of the Company,
any agreement, either written or oral, that conflicts with the position the
Executive holds with the Company or the Executive’s duties hereunder.
(i)    Covenant Not to Compete. The Executive covenants that while the Executive
is employed by the Company and for a period of twelve (12) months from the date
of termination of the Executive’s employment for any reason, the Executive shall
not directly or by assisting others do any of the following:
(i)    engage as a consultant, advisor, or manager—capacities in which the
Executive will have acted for the Company—whether as an employee, independent
contractor, proprietor, or otherwise, in any business that both provides radio
broadcasting services, which is the business of the Company (the “Business”),
and serves any of the listening areas (as defined by the Arbitron Metro Survey
Area) served by the Company on the date of the termination of the Executive’s
employment or such additional listening areas as the Executive knows as of such
date the Company has definite and immediate plans to conduct the Business (a
“Competing Business”);


9

--------------------------------------------------------------------------------







(ii)    for the purpose of furthering or assisting any business, solicit or
attempt to solicit any client, customer, or account of the Company (A) that,
during the twelve (12) month period prior to the date of such termination of
employment, has obtained or contracted to obtain services from the Company and
with which the Executive or Company personnel or representatives for whom or
which the Executive had responsibility had contact during the term of the
Executive’s employment by the Company; (B) that the Executive knows were
prospective clients, customers, or accounts that the Company was actively
seeking on the date of termination of the Executive’s employment (whether or not
such individual or entity has yet become an actual client or customer); (C)
about which the Executive obtained Confidential Information in the ordinary
course of business as a result of the Executive’s association with the Company;
or (D) that received products or services authorized by the Company, the sale or
provision of which resulted in commissions, earnings, or other compensation for
the Executive; or
(iii)    for himself or for or on behalf of any business, entity or individual,
divert, solicit or hire away, or attempt to divert, solicit or hire away, any
individual who, on the date of such termination or at any time during the twelve
(12) month period immediately preceding such date, was employed, retained, or
engaged by the Company as an employee of, or provider of services to, the
Company and with whom the Executive had contact during performance of the
Executive’s job duties to the Company to leave such employ or service with the
Company for any employment or similar services opportunity with any other
business; regardless of whether such individual is or was a full-time employee,
part-time employee, temporary worker, or independent contractor of the Company;
employed, retained, or engaged pursuant to a written agreement; or employed,
retained, or engaged for a determined period or at-will.
(j)    Independent Covenants. It is understood and intended by the parties
hereto that each restrictive covenant set forth in Section 7(c) and in clauses
(i) through (iii) of Section 7(i) be construed as an agreement independent of
any other provision in this Agreement. The existence of any claim or cause of
action of the Executive against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of such covenants. The Executive agrees that such covenants are
appropriate and reasonable when considered in light of the nature and extent of
the business and the scope of responsibilities of the Executive.
(k)    Injunctive Relief. The Executive acknowledges and agrees that any breach
or threatened breach by him of any of the provisions of this Agreement will
cause irreparable harm and continuing damages to the Company and that the
remedies at law for any such breach or threatened breach will be inadequate.
Accordingly, in addition to any other remedies that may be available to the
Company at law or in equity in such event, the Company shall be entitled to seek
and obtain, from any court of competent jurisdiction, a decree of specific
performance and/or a temporary and permanent injunction, without posting of any
bond or other security and without proving special damages or irreparable
injury, enjoining and restricting the breach or threatened breach.
8.    Continued Availability and Cooperation.
(a)    Following termination of the Executive’s employment for any reason, the
Executive shall reasonably cooperate with the Company and with the Company’s
counsel in connection with any present and future actual or threatened
litigation, administrative proceeding or investigation involving the Company or
its subsidiaries or affiliates that relates to events, occurrences or conduct
occurring (or claimed to have occurred) during the period of the Executive’s
employment by the Company, and with respect to which the Executive has pertinent
information. The Executive’s cooperation shall include, without limitation:
(i)    Making himself reasonably available for interviews and discussions with
the Company’s counsel, as well as for depositions and trial testimony;
(ii)    If depositions or trial testimony are to occur, making himself
reasonably available and cooperating in the preparation therefor, as and to the
extent that the Company or the Company’s counsel reasonably requests;


10

--------------------------------------------------------------------------------







(iii)    Refraining from impeding in any way the Company’s prosecution or
defense of such litigation or administrative proceeding; and
(iv)    Reasonably cooperating fully in the development and presentation of the
Company’s prosecution or defense of such litigation or administrative
proceeding.
(b)    Any such cooperation shall be on reasonable notice and take into account
the Executive’s professional and personal commitments. The Company shall
reimburse the Executive for reasonable travel, lodging, telephone and similar
expenses, as well as reasonable attorneys’ fees (if the Executive and the
Company determine in good faith that separate counsel is needed) incurred in
connection with any such cooperation. In the event that the Executive is
cooperating with the Company in accordance with this Section 8 at the request of
the Company at a time Executive is not receiving Severance Payments, the
Executive shall be paid for his time at a fair market hourly rate mutually
agreed upon by Company and Executive, provided that no such payment shall be
paid to Executive in the event that Executive’s employment hereunder is
terminated for Cause.
9.    Code Section 280G.
(a)    If it shall be determined that any benefit provided to the Executive or
payment or distribution by or for the account of the Company to or for the
benefit of the Executive, whether provided, paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), or any interest or penalties are
incurred by the Executive with respect to such excise tax resulting from any
action or inaction by the Company (such excise tax, together with any such
interest and penalties, collectively, the “Excise Tax”), then the amounts
payable under this Agreement shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount; provided that such
reduction shall only be made if such reduction results in a more favorable
after-tax position for the Executive. The payment reduction contemplated by the
preceding sentence, if any, shall be implemented by determining the Parachute
Payment Ratio for each “parachute payment” and then reducing the parachute
payments in order beginning with the parachute payment with the highest
Parachute Payment Ratio. For parachute payments with the same Parachute Payment
Ratio, such parachute payments shall be reduced based on the time of payment of
such parachute payments, with amounts having later payment dates being reduced
first. For parachute payments with the same Parachute Payment Ratio and the same
time of payment, such parachute payments shall be reduced on a pro rata basis
(but not below zero) prior to reducing parachute payments with a lower Parachute
Payment Ratio.
(b)    All determinations required to be made under this Section 9, shall be
made by the Company’s independent, certified public accounting firm or such
other certified public accounting firm, law firm or 280G consulting firm, as may
be designated by the Company prior to the change in ownership or effective
control (as defined for purposes of Section 280G of the Code) of the Company (a
“280G Change in Control”) (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within fifteen
(15) business days of the receipt of notice from the Executive that there has
been a Payment, or such earlier time as is requested by the Company. If the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting a 280G Change in Control, the Executive shall appoint another
nationally recognized accounting firm which is reasonably acceptable to the
Company to make the determinations required hereunder (which accounting firm
shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive.
(c)    The following terms shall have the following meanings for purposes of
this Section 9:
(i)    “Base Amount” means “base amount,” within the meaning of
Section 280G(b)(3) of the Code.
(ii)    “Parachute Payment Ratio” shall mean a fraction, the numerator of which
is the value of the applicable parachute payment for purposes of Section 280G of
the Code and the denominator of which is the intrinsic value of such parachute
payment.


11

--------------------------------------------------------------------------------







(iii)    “Parachute Value” of a Payment shall mean the portion of such Payment
that constitutes a “parachute payment” under Section 280G(b)(2), as determined
by the Accounting Firm for purposes of determining whether and to what extent
the Excise Tax will apply to such Payment.
(iv)    “Safe Harbor Amount” means three (3) times the Base Amount, less one
dollar ($1).
10.    Entire Agreement. This Agreement, and any schedules or exhibits hereto,
embody the entire agreement between the parties relating to the subject matter
hereof and supersede any and all other discussions, understandings, and
agreements, either oral or in writing, between the parties relating to the
subject matter of this Agreement (including, but not limited to, the Prior
Employment Agreement).
11.    Withholding of Taxes. The Company shall withhold from any amounts payable
under this Agreement all federal, state, local or other taxes as the Company is
required to withhold pursuant to any law or government regulation or ruling.
12.    Successors and Binding Agreement.
(a)    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
This Agreement shall be binding upon and inure to the benefit of the Company and
any successor to the Company, including, without limitation, any individual or
entity acquiring, directly or indirectly, all or substantially all of the
business or assets of the Company, whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed “the
Company” for purposes of this Agreement), but this Agreement shall not otherwise
be assignable or delegable by the Company, except that the Company may assign
its rights and delegate its duties hereunder to any individual or entity who
acquires all of the voting stock of the Company (or to any parent entity
thereof) so long as so doing does not materially and adversely affect the
Executive’s rights hereunder.
(b)    This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
(c)    This Agreement is personal in nature and the Company and the Executive
may not, without the consent of the other party, assign or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 12(a) and (b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder shall not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by the Executive’s will or by
the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 12(c), the Company shall have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.
13.    Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal, substantive laws of the State of
New York, without regard to that State’s principles governing conflicts of laws.
14.    Validity/Severability. The Company and the Executive agree that (i) the
provisions of this Agreement shall be severable in the event that, for any
reason whatsoever, any of the provisions hereof are invalid, void or otherwise
unenforceable, (ii) any such invalid, void or otherwise unenforceable provisions
shall be replaced by other provisions which are as similar as possible in terms
to such invalid, void or otherwise unenforceable provisions but are valid and
enforceable, and (iii) the remaining provisions shall remain valid and
enforceable to the fullest extent permitted by applicable law.
15.    Survival. In addition to all provisions of this Agreement that by their
terms are to survive, all accrued obligations and the provisions of Sections 7
shall survive the expiration or termination of this Agreement for any reason.


12

--------------------------------------------------------------------------------







16.    Section 409A of the Code. To the extent applicable, it is intended that
this Agreement comply with the provisions of Section 409A of the Code, so that
the income inclusion provisions of Section 409A(a)(1) of the Code do not apply
to the Executive. This Agreement shall be administered and interpreted in a
manner consistent with this intent. Consistent with that intent, and to the
extent required under Section 409A of the Code, for benefits that are to be paid
in connection with a termination of employment, “termination of employment”
shall be limited to such a termination that constitutes a “separation from
service” under Section 409A of the Code. Notwithstanding any provision of this
Agreement to the contrary, if the Executive is a “specified employee,”
determined pursuant to procedures adopted by the Company in compliance with
Section 409A of the Code, on the date of his separation from service (within the
meaning of Treasury Regulation section 1.409A-1(h)) and if any portion of the
payments or benefits to be received by the Executive upon his termination of
employment would constitute a “deferral of compensation” subject to Section 409A
of the Code, then to the extent necessary to comply with Section 409A of the
Code, amounts that would otherwise be payable pursuant to this Agreement during
the six-month period immediately following the Executive’s termination of
employment shall instead be paid or made available on the earlier of (i) the
first business day of the seventh month after the date of the Executive’s
termination of employment, or (ii) the Executive’s death. For purposes of
application of Section 409A of the Code, to the extent applicable, each payment
made under this Agreement shall be treated as a separate payment.
Notwithstanding any provision of this Agreement to the contrary, to the extent
any reimbursement or in-kind benefit provided under this Agreement is
nonqualified deferred compensation within the meaning of Section 409A of the
Code: (i) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
(ii) the reimbursement of an eligible expense must be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred; and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.
17.    Amendment; Waiver.
(a)    This Agreement may only be amended and supplemented in a writing signed
by the Executive and an executive officer of the Company expressly providing for
such modification.
(b)    The waiver by either party of a breach of any provision of this Agreement
by the other shall not operate or be construed as a waiver of any subsequent
breach by the other, and any such waiver must be in a writing signed by an
officer of the waiving party.
18.    Notice. Any notice, request, consent and other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given (i) when received if personally delivered, (ii) within one (1) day after
being sent by recognized overnight delivery service, or (iii) within five (5)
days after being sent by registered or certified mail, return receipt requested,
postage prepaid, to the parties (and to the persons to whom copies shall be
sent) at their respective addresses set forth below.
If to the Company:
Cumulus Media Inc.
3280 Peachtree Road, N.W., Suite 2300
Atlanta, Georgia 30305
c/o: General Counsel
If to the Executive:
At the address contained in the Executive’s payroll records, with a copy to:
Paul M. Ritter
Kramer, Levin, Naftalis 7 Frankel LLP
1177 Avenue of the Americas
New York, New York 10036.




13

--------------------------------------------------------------------------------







Either party may change the address or the persons to whom notice shall be
directed by notifying the other parties as provided in this Section 18.
19.    Counterparts. This Agreement may be executed in two (2) counterparts and
by the parties in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and both of which counterparts,
taken together, shall constitute one and the same instrument. Delivery by one or
both parties of an executed counterpart of this Agreement via facsimile,
telecopy, or other electronic method of transmission pursuant to which the
signature of such party can be seen (including Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement. Notwithstanding the foregoing,
a party who delivers an executed counterpart via such electronic means shall
nonetheless be obligated to subsequently provide an original signed copy of such
document, on paper, to the other party at any time upon request.
20.    Headings. The descriptive headings herein are inserted for convenience of
reference only and are not intended to be a substantive part of or to affect the
meaning or interpretation of this Agreement. Reference to any agreement,
document or instrument means such agreement, document or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and if applicable, hereof. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof will arise favoring or
disfavoring either party by virtue of the authorship of any of the provisions of
this Agreement.
21.    Construction. The section headings and titles contained herein are each
for reference only and shall not be deemed to affect the meaning or
interpretation of this Agreement. The words “hereby,” “herein,” “hereinabove,”
“hereinafter,” “hereof” and “hereunder,” when used anywhere in this Agreement,
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear, unless the context otherwise requires. The singular shall include
the plural, the conjunctive shall include the disjunctive, and the masculine
gender shall include the feminine and neuter, and vice versa, unless the context
otherwise requires. Each use of the word “include,” “includes,” or “including”
shall be deemed in each case to be followed by the words “but not limited to.”
This Agreement shall not be construed strictly for or against either party
because that party, or its attorney, prepared this Agreement or any provision
hereof.
22.    Compliance with Dodd-Frank. All payments under this Agreement, if and to
the extent subject to the Dodd-Frank Wall Street Reform and Consumer Protection
Act (as amended from time to time, the “Dodd-Frank Act”), shall be subject to
any incentive compensation policy established from time to time by the Company
to comply with the Dodd-Frank Act, but only to the extent that the provisions of
any policy so established are required by the Dodd-Frank Act.
23.    Arbitration. The sole and exclusive method for resolving all disputes
under, arising out of, related to, or in connection with this Agreement shall be
binding arbitration in Atlanta, Georgia, in a proceeding administered by the
Atlanta Office of the American Arbitration Association (“AAA”) in accordance
with the Commercial Dispute Resolution and Procedures of the Arbitration Rules
of the AAA (the “Rules”). The arbitration shall be conducted by a single
arbitrator jointly appointed by the parties; provided, however, that if the
parties fail after good faith negotiation to agree on the arbitrator within
thirty (30) days after one party’s call for arbitration, the arbitrator shall be
appointed by the AAA in accordance with the Rules. Disputes about arbitration
procedure shall be resolved by the arbitrator. The arbitrator may proceed to an
award notwithstanding the failure of either party to participate in the
proceedings. Discovery shall be limited to mutual exchange of documents relevant
to the dispute, controversy or claim; more than two depositions per party shall
not be permitted unless the parties otherwise agree or unless compelling need is
demonstrated to the arbitrator. The arbitrator shall be authorized to grant
interim relief, including to prevent the destruction of goods or documents
involved in the dispute and to provide for security for a prospective monetary
award. The arbitrator shall render his decision within thirty (30) days
following the date of the initial evidentiary hearing and shall set forth a
statement of facts, his conclusions of law, and his reasoning in writing. The
prevailing party shall be entitled to recover from the non-prevailing party, as
determined by the arbitrator, all of its costs and expenses, including
reasonable fees and costs of attorneys and experts and the fees and costs of the
arbitrator. The decision of the arbitrator shall be final and binding. The
prevailing party shall be entitled to apply to, and obtain from, a court or
tribunal having jurisdiction, an order enforcing the arbitrator’s decision.
Notwithstanding anything contained in this Section 23 to the contrary,


14

--------------------------------------------------------------------------------







each party shall have the right to institute judicial proceedings against the
other party or anyone acting by, through or under such other party, in order to
enforce the instituting party’s rights through reformation of contract, specific
performance, injunction or similar equitable relief, and this Section 23 shall
not limit the remedies granted the Company in Section 7(k).
24.    Indemnification. The Company shall provide the Executive with
indemnification and directors’ and officers’ liability insurance on terms no
less favorable than those applicable to directors or officers of the Company
generally.
[Remainder of page intentionally left blank]



IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be duly executed as of the day, month and year first written above.

CUMULUS MEDIA INC.




By:    
Mary G. Berner
President and Chief Executive Officer







JOHN ABBOT







Schedule 1
Current Activities
Board Member and Chair of Finance Committee at Indian Springs School,
Birmingham, AL




15